 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9

10

11       KEITH DWAYNE LEWIS,                        Case No. CV 18-05877-AFM
12
                           Petitioner,              MEMORANDUM AND ORDER
13                                                  DENYING PETITION FOR WRIT
             v.
14                                                  OF HABEAS CORPUS
         RAYMOND MADDEN, Warden,
15

16                         Respondent.
17

18                                       BACKGROUND1
19          On February 27, 2014, petitioner was convicted of two counts of attempted
20   murder and one count of assault with a firearm. The jury found various sentence
21   enhancement allegations to be true. Petitioner was sentenced to state prison for 50
22   years to life plus 18 years.
23          Petitioner appealed, raising a claim of insufficient evidence and a claim under
24   People v. Marsden, 2 Cal.2d 118 (1970). On June 2, 2015, the California Court of
25   Appeal rejected the insufficiency of the evidence claim, but reversed the judgment
26   based upon Marsden error. On August 12, 2015, the California Supreme Court denied
27
     1 Certain of these facts are taken from the records lodged in Lewis v. Montgomery, Case No.
28   CV 16-08073. The Court takes judicial notice of official court files. See Fed. R. Evid. 201.
 1   petitioner’s petition for review raising the insufficiency of the evidence claim.
 2         On October 31, 2016, petitioner filed his first petition for a writ of habeas
 3   corpus in this Court, raising the sufficiency of the evidence claim. That petition was
 4   denied on the merits. See ECF No. 26 in Case No. CV16-08073-SJO (AFM).
 5         Meanwhile, on remand, the California Superior Court held a hearing and found
 6   that petitioner failed to show good cause for substitution of counsel under Marsden.
 7   Accordingly, the trial court denied petitioner’s Marsden motion and reinstated his
 8   conviction. Petitioner appealed. On January 30, 2017, the California Court of Appeal
 9   affirmed the judgment of conviction. The California Supreme Court summarily
10   denied petitioner’s petition for review.
11         The present petition, filed on July 5, 2018, challenges the state court’s
12   determination of petitioner’s Marsden claim. (ECF No. 1 at 21-34.) On
13   September 27, 2018, respondent filed an answer addressing the merits of petitioner’s
14   claim. (ECF No. 17.) Petitioner had to and including October 29, 2018 in which to
15   file a reply. As of the date of this order, petitioner has neither filed a reply nor
16   requested additional time within which to do so. The matter is now ready for decision.
17                               STANDARD OF REVIEW
18         A federal court may not grant a writ of habeas corpus on behalf of a person in
19   state custody
20         with respect to any claim that was adjudicated on the merits in State
21         court proceedings unless the adjudication of the claim (1) resulted in a
22         decision that was contrary to, or involved an unreasonable application
23         of, clearly established Federal law, as determined by the Supreme Court
24         of the United States; or (2) resulted in a decision that was based on an
25         unreasonable determination of the facts in light of the evidence
26         presented in the State court proceeding.
27   28 U.S.C. § 2254(d).
28         As used in section 2254(d)(1), the phrase “clearly established federal law”
                                                2
 1   includes only the holdings, as opposed to the dicta, of Supreme Court decisions
 2   existing at the time of the state court decision. Howes v. Fields, 565 U.S. 499, 505
 3   (2012) (citing Williams v. Taylor, 529 U.S. 362, 412 (2000)).
 4         Under section 2254(d)(1), a state court’s determination that a claim lacks merit
 5   precludes federal habeas relief so long as “fairminded jurists could disagree” about
 6   the correctness of the state court’s decision. Harrington v. Richter, 562 U.S. 86, 101
 7   (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). This is true
 8   even where a state court’s decision is unaccompanied by an explanation. In such
 9   cases, the petitioner must show that “there was no reasonable basis for the state court
10   to deny relief.” Harrington, 562 U.S. at 98. Review of state court decisions under
11   § 2254(d)(1) “is limited to the record that was before the state court that adjudicated
12   the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 180 (2011).
13         Under section 2254(d)(2), relief is warranted only when a state court decision
14   based on a factual determination is “objectively unreasonable in light of the evidence
15   presented in the state-court proceeding.” Stanley v. Cullen, 633 F.3d 852, 859 (9th
16   Cir. 2011) (quoting Davis v. Woodford, 384 F.3d 628, 638 (9th Cir. 2004)). Finally,
17   state court findings of fact are presumed correct unless rebutted by clear and
18   convincing evidence. 28 U.S.C. § 2254(e)(1).
19         Petitioner’s claim was denied in a reasoned decision by the California Court
20   of Appeal. The California Supreme Court subsequently summarily denied review.
21   Thus, the California Court of Appeal’s decision constitutes the relevant state court
22   adjudication on the merits for purposes of the AEDPA. See Berghuis v. Thompkins,
23   560 U.S. 370, 380 (2010) (where state supreme court denied discretionary review of
24   decision on direct appeal, the decision on direct appeal is the relevant state-court
25   decision for purposes of the AEDPA standard of review).
26         Respondent points out that the California Court of Appeal did not expressly
27   cite federal law in its opinion, but argues that nothing rebuts the presumption that the
28   state court rejected the federal component of petitioner’s claim. (ECF No. 17 at 11-
                                                3
 1   12.) Respondent relies upon Johnson v. Williams, 568 U.S. 289 (2013), in which the
 2   Supreme Court held that “[w]hen a state court rejects a federal claim without
 3   expressly addressing that claim, a federal habeas court must presume that the federal
 4   claim was adjudicated on the merits – but that presumption can in some limited
 5   circumstances be rebutted.” Johnson, 568 U.S. at 301. The Supreme Court explained
 6   that the presumption may be rebutted in circumstances where “the state standard is
 7   less protective” or “if the state standard is quite different from the federal standard,
 8   and the defendant’s papers made no effort to develop the basis for the federal claim.”
 9   Johnson, 568 U.S. at 302-303.
10         Here, petitioner does not contend, and nothing in the record suggests, that the
11   state court did not adjudicate the federal aspect of petitioner’s Marsden claim. Indeed,
12   the presumption is bolstered in the circumstances of this case because California law
13   regarding a defendant’s right to substitute counsel effectively incorporates the federal
14   Sixth Amendment standard. See Robinson v. Kramer, 588 F.3d 1212, 1216 (9th Cir.
15   2009) (“a claim that the trial court unconstitutionally denied a defendant’s Marsden
16   motion is in essence a claim that the trial court failed to recognize that the defendant’s
17   complaints as to his counsel were such that, if true, counsel’s performance fell below
18   the Sixth Amendment standard for effective assistance of counsel.”); Marsden,
19   2 Cal.3d at 123-124 (holding that when a criminal defendant alleges inadequate
20   representation, a trial court must conduct a hearing and that the failure to grant a
21   meritorious Marsden motion and replace counsel would violate the defendant’s Sixth
22   Amendment right to effective counsel) (citing, inter alia, Gideon v. Wainwright, 372
23   U.S. 335 (1963); Brubaker v. Dickson, 310 F.2d 30 (9th Cir. 1962)). Therefore, in
24   denying petitioner’s Marsden claim, the California Court of Appeal necessarily
25   addressed petitioner’s Sixth Amendment claim.
26         Because the state court adjudicated the merits of petitioner’s federal claim, it
27   is entitled to deference under the AEDPA. See Johnson, 568 U.S. at 301 (where “the
28   state-law rule subsumes the federal standard – that is, if it is at least as protective as
                                                 4
 1   the federal standard – then the federal claim may be regarded as having been
 2   adjudicated on the merits”); see, e.g., Rose v. Hedgpeth, 735 F. App’x 266, 269 (9th
 3   Cir. 2018) (where state court decision rejecting petitioner’s claim cited California
 4   case law premised on the right to coun          sel and which in turn cited Gideon v.
 5   Wainwright, 372 U.S. 335 (1963), this indicated that the state court “understood itself
 6   to be deciding a question with federal constitutional dimensions,” … “and thus that
 7   it resolved petitioner’s claim ‘on the merits,’ 28 U.S.C. § 2254(d).”) (quoting
 8   Johnson, 568 U.S. at 305); Ortis v. Pfeiffer, 2018 WL 2021266, at *7 n.2 (C.D. Cal.
 9   Mar. 8, 2018) (where state court addressed merits of Marsden claim without
10   expressly addressing the federal nature of petitioner’s claim and neither party
11   attempted to rebut presumption, federal court presumed federal claim was
12   adjudicated on the merits) (citing Johnson, 568 U.S. at 301), report and
13   recommendation adopted, 2018 WL 2041353 (C.D. Cal. Apr. 26, 2018).
14                                      DISCUSSION
15         A.     Federal law
16         The Sixth Amendment right to counsel guarantees to an accused the
17   concomitant rights to conflict-free representation and the effective assistance of
18   counsel. See Wheat v. United States, 486 U.S. 153 (1988) (right to assistance of
19   counsel free of actual conflicts); Strickland v. Washington, 466 U.S. 668 (1984) (right
20   to the effective assistance of counsel). These rights may be infringed if an accused
21   and his counsel become embroiled in an “irreconcilable conflict.” See Stenson v.
22   Lambert, 504 F.3d 873, 886 (9th Cir. 2007) (“[F]orcing a defendant to go to trial with
23   an attorney with whom he has an irreconcilable conflict amounts to constructive
24   denial of the Sixth Amendment right to counsel.”); Daniels v. Woodford, 428 F.3d
25   1181, 1197 (9th Cir. 2005) (same).
26         At the same time, “[n]ot every conflict or disagreement between the defendant
27   and counsel implicates Sixth Amendment rights.” Schell v. Witek, 218 F.3d 1017,
28   1027 (9th Cir. 2000) (en banc) (citing Morris v. Slappy, 461 U.S. 1, 13-14, (1983)
                                               5
 1   (the Sixth Amendment does not guarantee a “meaningful relationship” between the
 2   defendant and his counsel)). Instead, a conflict rises to the level of a constitutional
 3   violation “only where there is a complete breakdown in communication between the
 4   attorney and client, and the breakdown prevents effective assistance of counsel.”
 5   Stenson, 504 F.3d at 886 (citing Schell, 218 F.3d at 1026).
 6         The Ninth Circuit has recognized that a trial court’s denial of a motion to
 7   relieve and/or substitute appointed counsel may implicate these Sixth Amendment
 8   concerns. Schell, 218 F.3d at 1021 (“Normally, the essence of such a motion is that
 9   appointed counsel’s representation has in some significant way fallen below the level
10   required by the Sixth Amendment.”); Bland v. California Dep’t of Corrections, 20
11   F.3d 1469, 1475-1476 (9th Cir. 1994), overruled in part on other grounds, Schell,
12   218 F.3d at 1025-1026. Accordingly, it has held that “the Sixth Amendment requires
13   on the record an appropriate inquiry into the grounds for such a motion, and that the
14   matter be resolved on the merits before the case goes forward.” Schell, 218 F.3d at
15   1025. In a federal habeas corpus proceeding, the ultimate question is not whether the
16   state trial court abused its discretion with regard to the motion to substitute counsel,
17   but
18         whether this error actually violated [petitioner’s] constitutional rights in
19         that the conflict between [petitioner] and his attorney had become so
20         great that it resulted in a total lack of communication or other significant
21         impediment that resulted in turn in an attorney-client relationship that
22         fell short of that required by the Sixth Amendment.
23   Schell, 218 F.3d at 1026.
24         B.     The Marsden hearing
25         In its decision remanding the case to the trial court, the California Court of
26   Appeal explained:
27         Outside the presence of the jury, after the first two witnesses had
28         testified, the court stated: “I got a note [from the bailiff] this morning as
                                                6
 1         the jury was in the box and were ready to start the case [stating]
 2         ‘Defendant says he wants to make a Marsden motion right now.’ I did
 3         not recess the case for that purpose, and I just want to explain why. I felt
 4         that it was untimely. We are in the middle of trial. I don't think that that’s
 5         an appropriate time to make a Marsden motion, so that’s why the court
 6         did not interrupt proceedings.” Defense counsel stated that “[t]his is the
 7         first I have heard about it, Judge. I would have brought it to the court’s
 8         attention.” The issue did not arise again.
 9   People v. Lewis (“Lewis I”), 2015 WL 3474114, at *4 (Cal. Ct. App. June 2, 2015).
10   The state appellate court found that the trial court erred by denying petitioner’s
11   request for a Marsden hearing, but concluded that the proper remedy was a limited
12   remand to allow the court to conduct such a hearing. In addition, it instructed that in
13   conducting the hearing, “[t]he trial shall have discretion to consider defendant’s
14   complaint in light of the manner in which his counsel actually performed at trial.”
15   Lewis I, 2015 WL 347114, at *5.
16         On remand, the trial court held a Marsden hearing and inquired about
17   petitioner’s reasons for seeking substitute counsel. Petitioner explained that prior to
18   entering the courtroom on the first day of trial, he told his attorney, Leo B. Newton,
19   that he did not want him as counsel. Newton responded, “they’re ready to make a
20   deal, 27 years. You want to take that or we’re going to trial right now.” Newton then
21   turned and entered the courtroom. (ECF No. 22 (sealed reporter’s transcript of
22   Marsden hearing) at 3.) When the trial court asked petitioner to identify why he
23   believed Newton’s representation was deficient, petitioner answered that (1) counsel
24   failed to object when the prosecutor referred to petitioner as a “stupid criminal”;
25   (2) counsel allowed the victim to testify even though the victim was biased and an
26   admitted gang member; (3) counsel allowed the investigating officer to “badger” the
27   victim/witness by suggesting questions to the prosecutor during trial in order to get
28   the witness to alter his testimony; and (4) counsel did not hire an investigator and
                                                 7
 1   never spoke to petitioner prior to trial. (ECF No. 22 at 4-8.)
 2         The trial court asked Newton to respond to petitioner’s allegations. Newton
 3   said that he did not recall the prosecutor calling petitioner a “stupid criminal.” (ECF
 4   No. 22 at 8.) While Newton conceded that he did not hire a private investigator, he
 5   explained that petitioner told him a version of events that did not “lineup” with the
 6   video recording. Specifically, petitioner told Newton that he had been at the crime
 7   scene, but when he realized there could be trouble with rival gang members, he called
 8   a taxi and went home. Newton sought to confirm petitioner’s story and asked
 9   petitioner what taxi company he used, but petitioner could not provide him with the
10   name of the company. Petitioner told Newton it was a “pirate cab.” When Newton
11   asked petitioner what phone number he had called, petitioner said he got the phone
12   number from a phone booth. When Newton asked petitioner which phone booth he
13   had used, petitioner told him he did not know. (ECF No. 22 at 9.) According to
14   Newton, he told petitioner that he could not suborn perjury and that he needed
15   evidence that could impinge the facts of the prosecution’s case. (ECF No. 22 at 8-9.)
16   Thus, Newton explained, he did not believe there was anywhere to send an
17   investigator. (ECF No. 22 at 9.) With respect to visiting petitioner, Newton affirmed
18   that he visited petitioner both in the courthouse and in jail. (ECF No. 22 at 10.) The
19   trial court asked Newton whether he observed an officer “badger” the prosecutor or
20   witnesses, and Newton responded that he did not. (ECF No. 22 at 10.) Finally,
21   Newton stated that he did not recall petitioner telling him that he did not want Newton
22   as counsel. Newton said that if petitioner had so indicated, Newton would have
23   informed the court. (ECF No. 22 at 10.)
24         The trial court remarked, “You’ve been an attorney for a very long time,” and
25   asked if Newton felt prepared to defend petitioner and whether he defended petitioner
26   to the best of his ability. Newton responded affirmatively. (ECF No. 22 at 10.)
27         After Newton offered his responses, the trial court asked petitioner if he had
28   anything else to add. Petitioner reiterated that he had made a proper Marsden motion
                                               8
 1   at the time of trial. The trial court acknowledged that it had erred by failing to conduct
 2   a hearing at the time. (ECF No. 22 at 11.)
 3         After hearing petitioner and Newton, the trial court concluded that petitioner’s
 4   Marsden motion lacked merit. The trial court accepted Newton’s reason for declining
 5   to employ an investigator. It noted that the evidence against petitioner was
 6   overwhelming in light of the ankle monitor and the video recording of the crime. In
 7   addition, the trial court remarked, “I don’t think it was especially wise to be engaged
 8   in the activities that the trial evidence showed, but no one, that I can remember, called
 9   him a stupid criminal.” (ECF No. 22 at 12.) Further, the trial court indicated that,
10   contrary to petitioner’s assertion, it did not observe the officer badgering the witness
11   during trial. Finally, the trial court explained that the victim was qualified to testify
12   notwithstanding his status as a gang member. Consequently, the trial court denied
13   petitioner’s Marsden motion and reinstated his conviction. (ECF No. 22 at 12-13.)
14         C.     The California Court of Appeal’s decision
15         The California Court of Appeal affirmed the trial court’s ruling. It began by
16   restating the relevant law, which provides that a defendant is entitled to substitute
17   counsel if the record shows that appointed counsel “is not providing adequate
18   representation or that defendant and counsel have become embroiled in such an
19   irreconcilable conflict that ineffective representation is likely to result.” People v.
20   Lewis (Lewis II), 2017 WL 396679, at *4 (Cal. Ct. App. Jan. 30, 2017) (quoting
21   Marsden, 2 Cal.3d at 118). The state appellate then considered and rejected
22   petitioner’s claims as follows:
23                On appeal, defendant identifies four purported errors in the trial
24         court’s denial of his Marsden motion. First, he argues that the fact that
25         Newton did not recall defendant ever saying that he wanted a new
26         attorney shows there was a breakdown in the attorney-client
27         relationship. Second, defendant argues the court erred in asking Newton
28         about his own subjective belief regarding his representation of
                                                 9
 1   defendant. Third, he contends the trial court improperly based its
 2   decision on its knowledge of how Newton performed in other cases.
 3   Finally, he contends that Newton’s failure to hire an investigator
 4   demonstrates he failed to provide adequate representation. We find no
 5   merit in any of these contentions.
 6         Defendant’s first three claims of error are based, at least in part,
 7   upon unreasonable interpretations of statements made at the Marsden
 8   hearing.
 9         For example, with regard to defendant’s request for a new
10   attorney, Newton said, “If he told me before we started trial that he
11   wanted – didn’t want me as an attorney, I would have indicated to the
12   court – I consider that is implying a Marsden motion request and I would
13   have told the court that, but I don't have any recollection of that ever
14   having been said.” Defendant interprets this statement to mean that
15   Newton claimed that defendant never made any request for new counsel
16   at the trial at all, and, in effect, called defendant a liar. Not so. A more
17   reasonable interpretation of Newton’s statement is that Newton did not
18   understand that defendant told him before trial that he did not want
19   Newton to be his attorney – presumably, because Newton did not hear
20   defendant when he purportedly made the statement, or because
21   defendant did not make any such statement to him. In either case,
22   Newton’s statement presented a credibility question between defendant
23   and Newton, and the trial court was entitled to accept Newton’s
24   explanation. (People v. Smith (1993) 6 Cal.4th 684, 696 [“To the extent
25   there was a credibility question between defendant and counsel at the
26   hearing, the court was ‘entitled to accept counsel’s explanation’”].)
27   Thus, we conclude the court did not abuse its discretion by impliedly
28   rejecting defendant’s claim that Newton intentionally ignored his
                                          10
 1   statement before the start of the trial.
 2         Defendant’s second and third claims of error are based upon a
 3   short, two-question, colloquy to which defendant ascribes much
 4   importance. After asking Newton to respond to defendant’s assertions,
 5   and hearing those responses, the following colloquy occurred:
 6   “THE COURT: And now you’ve been around a long time and you’ve
 7   been an attorney for a very long time. Did you believe in your mind that
 8   you were prepared to pros – to defend this case? Did you believe you
 9   were prepared to defend the case?
10   “NEWTON: Yes, Your Honor.
11   “THE COURT: And did you defend it to the best of your ability?
12   “NEWTON: I believe I did.”
13   The trial court made no further mention of Newton’s experience, and
14   there is no indication that the court relied upon either Newton’s belief
15   about his representation or the court’s purported knowledge of
16   Newton’s performance in other cases when it denied defendant’s
17   Marsden motion. Indeed, the court expressly stated its grounds for
18   denying the motion, all of which grounds were proper considerations for
19   the court in ruling on a Marsden motion.
20         In his final claim of error, defendant asserts that Newton’s failure
21   to hire an investigator resulted in inadequate representation because the
22   key issues at trial – defendant’s intent and knowledge as an aider and
23   abettor – “could have been affected by investigation.” He argues that
24   defense counsel “cannot properly forego investigation[ ] on the grounds
25   that [defendant] did not convince him of his innocence,” and that an
26   investigator could have interviewed witnesses and investigated the
27   scene. But Newton stated that he did not hire an investigator, not
28   because defendant did not convince him that he was innocent, but
                                          11
 1         because defendant told him a version of the events that was
 2         incontrovertibly false, and Newton saw no reason to have an
 3         investigator investigate that version of events. While defendant claims
 4         that, even if there was no reason to investigate the version of events he
 5         told Newton, an investigator nevertheless could have interviewed
 6         witnesses and investigated the scene, he fails to identify how such an
 7         investigation could have resulted in information relevant to the only real
 8         issues at trial – whether defendant knew that the shooter intended to kill
 9         and whether defendant intended to aid the shooter in the attempted
10         murder or assault with a firearm. We fail to see (and defendant does not
11         explain) how an investigator would assist in the defense, since the
12         relevant issues were based entirely upon what was in defendant’s mind
13         at the time of the offenses. We conclude that under the circumstances of
14         this case, Newton did not provide inadequate representation by failing
15         to hire an investigator, and that the trial court did not abuse its discretion
16         in finding defendant had failed to show good cause for his original
17         request to substitute new counsel.
18   Lewis II, 2017 WL 396679, at *4-5.
19         D.     Analysis
20         Petitioner raises several claims of error with respect to his Marsden motion.
21   First, petitioner complains that by the time of the Marsden hearing – approximately
22   one year after his trial – the recollections of the trial court and Newton had
23   deteriorated. Petitioner contends that the deteriorated recollections rendered the
24   Marsden hearing inadequate to protect his rights. (ECF No. 1 at 24.)
25         Petitioner’s contention is belied by the record, which reveals that the trial court
26   conducted a thorough inquiry of petitioner’s reasons for requesting new counsel. At
27   the outset of the hearing, the trial court asked petitioner why he was dissatisfied with
28   Newton. It then proceeded to provide petitioner with ample opportunity to explain
                                                12
 1   his reasons. The trial court listened to petitioner’s reasons, asked appropriate follow-
 2   up questions of both petitioner and Newton, and prior to ruling on petitioner’s motion
 3   offered him a further opportunity to add “anything else.” (ECF No. 22 at 1-11.)
 4   Nothing about the purportedly degraded recollections of the trial court or Newton
 5   affected petitioner’s ability to present his complaints. The relevant question is
 6   whether petitioner was given an opportunity to set forth reasons why he believed he
 7   had an irreconcilable conflict or a complete breakdown in communication with trial
 8   counsel. As reflected in the record, the trial court’s inquiry was adequate. See
 9   Stenson, 504 F.3d at 887 (inquiry adequate where trial court held hearing in which it
10   vetted counsel’s reasons for strategy, considered lines of communication, and was
11   satisfied as to attorney’s competence); United States v. Prime, 431 F.3d 1147, 1155
12   (9th Cir. 2005) (“Because [the defendant] was given the opportunity to express
13   whatever concerns he had, and the court inquired as to [counsel’s] commitment to
14   the case and his perspective on the degree of communication, we find that the hearing
15   was adequate.”); Poe v. Felker, 2014 WL 10543233, at *13 (C.D. Cal. July 21, 2014)
16   (trial court made an adequate inquiry into Marsden motion by giving petitioner “an
17   ample opportunity to explain his reasons for asking to substitute counsel, by not
18   interrupting him or cutting him off, by asking his attorney to reply, by giving
19   [p]etitioner a further opportunity to respond, and by fully addressing [p]etitioner’s
20   specific complaints about his attorney before denying the motion”), report and
21   recommendation adopted, 2015 WL 6394453 (C.D. Cal. Oct. 21, 2015).
22         Next, petitioner contends that Newton effectively called petitioner a liar by
23   denying that he heard petitioner’s request for substitute counsel. (ECF No. 1 at 24-
24   25.) According to petitioner, Newton’s failure to either notice or recall petitioner’s
25   statement that he wanted new counsel constitutes proof of a complete breakdown in
26   the attorney-client relationship. (ECF No. 1 at 25-26.)
27         As an initial matter, the record does not support petitioner’s characterization
28   of Newton’s statements. Petitioner seems to contend that Newton said that he did not
                                               13
 1   recall the trial court receiving a note from petitioner during trial in which petitioner
 2   requested a Marsden hearing. (ECF No. 1 at 26.) Newton never made such a
 3   statement. Instead, during the Marsden hearing, Newton stated:
 4          If he told me before we started trial that he wanted – didn’t want me as
 5          an attorney, I would have indicated to the court – I consider that is
 6          implying a Marsden motion request and I would have told the court that,
 7          but I don’t have any recollection of that ever having been said.
 8   (ECF No. 22 at 9-10.)2
 9          The remainder of petitioner’s argument is based upon his assumption that
10   Newton actually heard petitioner’s request but deliberately ignored it. The trial court,
11   however, implicitly rejected such a version of events. The state court’s factual finding
12   was not unreasonable in light of the evidence presented to the state court, so it is
13   entitled to a presumption of correctness. See 28 U.S.C. §§ 2254(d)(2) & 2254(e)(1);
14   Taylor v. Maddox, 366 F.3d 992, 1000-1001 (9th Cir. 2004). Finally, notwithstanding
15   petitioner’s interpretation of it, Newton’s inability to recall a request petitioner
16   allegedly made a year earlier is insufficient to demonstrate that the attorney-client
17   relationship had broken down at the time of trial. See, e.g., Plumlee v. Masto, 512
18   F.3d 1204, 1210-1211 (9th Cir. 2008) (en banc) (defendant’s dissatisfaction at poor
19   relationship with counsel based on subjective distrust that counsel was not acting in
20   defendant’s best interest did not create “conflict” requiring appointment of substitute
21   counsel under Sixth Amendment).
22          Petitioner also complains that the trial court improperly relied upon its
23   generally favorable estimation of Newton’s past performance, as well as Newton’s
24   own opinion about his performance at petitioner’s trial. (ECF No. 1 at 27-28.) As the
25

26
     2  The Court notes that Newton’s statement at the Marsden hearing is consistent with his statement
27   at the time the trial court put on the record that it had received a note from petitioner requesting
     substitute counsel. At that time, Newton remarked, “this is the first I have heard about it, Judge. I
28   would have brought it to the court’s attention.” (RT 356.)
                                                     14
 1   California Court of Appeal reasonably concluded, however, the trial court did not
 2   purport to base its ruling upon either Newton’s opinion that he did his best to
 3   represent petitioner or its own knowledge of Newton’s prior performance. Rather,
 4   the trial court explicitly addressed petitioner’s specific reasons for his request for
 5   substitute counsel and found each reason to be lacking. (See ECF No. 22 at 11-12.)
 6          In support of his claim, petitioner also reiterates his complaint that Newton
 7   failed to object when the prosecutor called petitioner a “stupid criminal.” (ECF No.
 8   1 at 28.) As set forth above, neither the trial court nor Newton recalled the prosecutor
 9   calling petitioner a “stupid criminal,” and petitioner has failed to point to anything in
10   the record to support his allegation. Respondent raises the possibility that petitioner’s
11   claim is based upon the prosecutor’s closing argument. (ECF No. 17 at 20 n.6.) To
12   the extent that this is the basis for petitioner’s claim, it lacks merit.
13          During closing argument, defense counsel argued that the prosecution failed
14   to prove that petitioner knew that his fellow gang member intended to shoot at rival
15   gang members. According to defense counsel, it did not make sense that petitioner
16   would conspire to commit a crime when he knew that because of his ankle bracelet,
17   he could be placed at the crime scene. (Reporter’s Transcript on Appeal (“RT”) 646-
18   647.)3 In rebuttal, the prosecutor argued:
19          As to the ankle bracelet on, criminals do stupid things. You’re not here
20          to decide if he is a smart criminal, you are here to decide if he is a
21          criminal. [¶]There is [sic] cameras everywhere. Everybody knows
22          there’s [sic] cameras everywhere nowadays. He has a GPS monitor on.
23          Was it stupid? [¶] Sure, but criminals do stupid things all the time, and
24          that’s not what this case is.
25

26

27   3 The Court refers to the Reporter’s Transcript as lodged by respondent in petitioner’s prior federal
28   petition. (See Case No. CV 16-8073-SJO (AFM), ECF No. 16.)

                                                     15
 1   (RT 649.)4
 2          The prosecutor’s argument on rebuttal was not improper, and therefore,
 3   counsel’s failure to object could not have been deficient. See Cunningham v. Wong,
 4   704 F.3d 1143, 1159 (9th Cir. 2013) (prosecutors have reasonable latitude in
 5   fashioning closing arguments and may argue reasonable inferences based upon the
 6   evidence, “including that one of the two sides is lying”) (quoting United States v.
 7   Necoechea, 986 F.2d 1273, 1276 (9th Cir. 1993)); United States v. Henderson, 241
 8   F.3d 638, 652 (9th Cir. 2001) (“Prosecutors have considerable leeway to strike ‘hard
 9   blows’ based on the evidence and all reasonable inferences from the evidence.”)
10   (citations omitted)); see also, Demirdjian v. Gipson, 832 F.3d 1060, 1073 (9th Cir.
11   2016) (“We have repeatedly held that, absent egregious misstatements, failing to
12   object to error during closing argument falls within the wide range of reasonable
13   assistance.”) (internal quotation marks and citation omitted). More importantly,
14   Newton’s failure to object to the prosecutor’s rebuttal argument does not demonstrate
15   a total lack of communication or a breakdown in the attorney-client relationship.
16          Petitioner’s complaint that Newton failed to hire an investigator fares no better.
17   Petitioner has not shown that the decision not to hire an investigator constituted
18   deficient performance. As set forth above, the trial court explicitly accepted as valid
19   Newton’s explanation for his decision – that is, Newton believed an investigator
20   would not be useful because the video recording contradicted petitioner’s patently
21   false version of events. In addition, as the state appellate court explained, the issue at
22   trial was petitioner’s state of mind at the time of the shooting, and petitioner failed to
23   explain how an investigator could have benefitted his defense. Although petitioner
24   might have disagreed with Newton’s assessment regarding the benefit of an
25   investigator, petitioner has failed to demonstrate that Newton’s decision was outside
26

27   4 The Court has reviewed the trial transcript, and this is the only instance of the prosecutor referring
28   to anything or anyone as “stupid.”

                                                       16
 1   the range of reasonable professional assistance. As the Ninth Circuit has explained,
 2   “[d]isagreements over strategical or tactical decisions do not rise to level of a
 3   complete breakdown in communication.” Stenson, 504 F.3d at 886.
 4         In sum, the trial court conducted an adequate inquiry that failed to reveal an
 5   irreconcilable conflict or a complete breakdown in communication resulting in the
 6   constructive violation of petitioner’s Sixth Amendment right to counsel. It follows
 7   that the state court’s determination of petitioner’s claim is neither contrary to, nor an
 8   unreasonable application of, clearly established federal law. See, e.g., Larson v.
 9   Palmateer, 515 F.3d 1057, 1066-1067 (9th Cir. 2008) (no Sixth Amendment
10   violation where petitioner’s motion for substitute counsel failed to establish any
11   conflict, but rather, petitioner “complained solely about his counsel’s strategic
12   decisions and lack of communication with him”); LaGrand v. Stewart, 133 F.3d
13   1253, 1276-1277 (9th Cir. 1998) (rejecting claim of denial of substitute counsel based
14   upon “inadequate time in meetings and of gloomy predictions by trial counsel,”
15   noting that the record revealed no “total failure of communication.”).
16                                      CONCLUSION
17         IT IS THEREFORE ORDERED that the petition be denied, and this action
18   be dismissed with prejudice.
19

20   DATED: 11/16/2018
21

22
                                                 ALEXANDER F. MacKINNON
23                                           UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

                                                17
